Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

Applicant’s amendment filed 9/28/2020 has been entered.  Claims 7-24 are pending.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The amended portion of the independent claims “has declining to substantially zero” has incorrect English Grammar.  Perhaps Applicant means “has declined to substantially zero”, or something else?  The record must be made clear.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-11, 13, 15, 19, 21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication 2008/0042978 to Perez-Noguera in view of U.S. Publication 2011/0157087 to Kanehira.


providing a compressible touch substrate including a plurality of keys integrally formed therein (see Figs. 4 and 9 showing the top layer with keys and paragraph 29 regarding compressing keys);
providing a plurality of electrodes in x-y locations proximate the touch substrate, each of the plurality of electrodes including an electrode capacitance and corresponding to one of the plurality of keys (see Fig. 4 and paragraphs 40 and 41);
measuring an electrode capacitance of at least one of the plurality of electrodes (see paragraphs 40-45);
determining a rate of change in the electrode capacitance of at least one of the plurality of electrodes (see paragraphs 40-45).
Perez-Noguera does not teach 1. detecting a touch event on the compressible touch substrate in response to the rate of change of electrode capacitance declining to substantially zero;
2. in response to the detecting step, determining a deflection of the compressible touch substrate comparing the magnitude of the electrode capacitance as against a set-point value electrode capacitance value after when the rate of change of electrode capacitance is below the threshold value, and classifying the touch event at an x-y location as a single key selection and a touch gesture based on the rate of change of the electrode capacitance declining to substantially zero at the x-y location and on the magnitude of the electrode capacitance as compared against a threshold set-point electrode capacitance value measured when the rate of change of electrode capacitance has declining to substantially zero.
However, Kanehira teaches 1. detecting a touch event on the compressible touch substrate in response to the rate of change of electrode capacitance declining to substantially zero (see Fig. 17 and paragraph 99 showing a no touch at 0% cap change, a close finger detection at -5%, and a touch at -27%; 
2. in response to the detecting step, determining a deflection of the compressible touch substrate comparing the magnitude of the electrode capacitance as against a set-point value electrode capacitance value after when the rate of change of electrode capacitance is below the threshold value, and classifying the touch event at an x-y location as one of a single key selection and a touch gesture based on the rate of change of the electrode capacitance declining to substantially zero at the x-y location and on the magnitude of the electrode capacitance as compared against a threshold set-point electrode capacitance value measured when the rate of change of electrode capacitance has declining to substantially zero (see Figs. 5 and 6 and paragraphs 95-98; also see paragraph 99 and Fig. 17 showing the further threshold detection of -15% after a touch, to detect a pressing contact for input; and also see Figs. 27 and 30).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the capacitance change threshold determination of touches and presses taught by Kanehira with the keypad/touchpad display of Perez-Noguera for the purpose of substituting one known method for determining the mode of the dual purpose keypad/touchpad for another for predictable results.
Claim 15 has the additional element of the touch surface being deformed which is taught by Kanehira in Fig. 11 and paragraphs 74, 90, 93, and 96.
Claim 21 has the additional element “upon the compression of the touch substrate” which is taught at least in Kanehira paragraphs 86-88.

Regarding claim 8, Perez-Noguera in view of Kanehira teaches the method according to claim 7.  Perez-Noguera teaches wherein the touch event includes at least one of a singular touch input and a 
Regarding claim 9, Perez-Noguera in view of Kanehira teaches the method according to claim 8.  Perez-Noguera teaches wherein the singular touch input includes movement of an object against the touch substrate (see paragraph 62).

Regarding claim 10, Perez-Noguera in view of Kanehira teaches the method according to claim 8.  Perez-Noguera teaches wherein the continuous touch input includes movement of an object along the touch substrate (see paragraph 62).

Regarding claim 11, Perez-Noguera in view of Kanehira teaches the method according to claim 7.  Perez-Noguera teaches wherein the touch substrate includes a substantially continuous touch surface (see Figs. 4 and 9 and paragraph 62).

Regarding claim 13, Perez-Noguera in view of Kanehira teaches the method according to claim 7.  Perez-Noguera teaches wherein the touch substrate is formed of a shape memory material (see Fig. 4 and paragraphs 40-44). 

Regarding claims 19 and 23, Perez-Noguera in view of Kanehira teaches the keyboard device of claim 15.  Perez-Noguera teaches further including a bias electrode positioned between the support substrate and the touch substrate (see Fig. 4 dielectric and paragraphs 40-44). 

s 12, 16, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication 2008/0042978 to Perez-Noguera in view of U.S. Publication 2011/0157087 to Kanehira and U.S. Publication 2012/0019448 to Pitkanen.

Regarding claims 12, 16 and 24, Perez-Noguera in view of Kanehira teaches the keyboard device and method of claims 7, 15 and 21.  Perez-Noguera in view of Kanehira does not teach wherein the touch substrate defines a plurality of channels between adjacent ones of the plurality of keys. 
However, Pitkanen teaches wherein the touch substrate defines a plurality of channels between adjacent ones of the plurality of keys (see Fig. 5).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the keyboard having spaces between the keys of Pitkanen with the keyboard of Perez-Noguera in view of Kanehira for the purpose of simply substituting one known keyboard layout with another for predictable results.

Claims 14, 17, 18, 20, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication 2008/0042978 to Perez-Noguera in view of U.S. Publication 2011/0157087  to Kanehira and U.S. Publication 2011/0102326 to Casparian.

Regarding claims 14, and 17, and 22 Perez-Noguera in view of Kanehira teaches the keyboard device/method/device of claims 7, 15, and 21.  Perez-Noguera in view of Kanehira does not teach wherein each of the plurality of keys includes a resilient element therein.
However, Casparian teaches wherein each of the plurality of keys includes a resilient element disposed therein (see Fig. 2A and 2F and paragraphs 79 and 80 describing a spring to return the top surface after a depressed touch is removed).


Regarding claim 18, Perez-Noguera in view of Kanehira and Casparian teaches the keyboard device of claim 17.  Casparian teaches wherein the resilient element includes at least one of a compression spring and a fluid pocket (see Fig. 2A and 2F and paragraphs 79 and 80 describing a spring to return the top surface after a depressed touch is removed).
Regarding claim 20, Perez-Noguera in view of Kanehira teaches the keyboard device of claim 15.  Perez-Noguera in view of Kanehira does not teach wherein each of the plurality of keys includes a switch contact. 
However, Casparian teaches wherein each of the plurality of keys includes a switch contact (see Fig. 2A and 2F and paragraphs 79 and 80 describing a spring to return the top surface after a depressed touch is removed).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the spring loaded depressable keys of Casparian with the dual mode keypad/touchpad of Perez-Noguera in view of Kanehira for the purpose of utilizing tactile known keyboard keys for predictable results (tactile feel of normal spring loaded buttons and still utilizing capacitive sensing, see paragraph 84 of Casparian).

Response to Arguments

Applicant's arguments filed 9/28/2020 have been fully considered but they are not persuasive.  Applicant has amended the following clause as follows: “in response to the detecting step, determining a deflection of the compressible touch substrate comparing the magnitude of the electrode capacitance as against a set-point value electrode capacitance value after when the rate of change of electrode capacitance is below the threshold value, and classifying the touch event at an x-y location as a single key selection and a touch gesture based on the rate of change of the electrode capacitance declining to substantially zero at the x-y location and on the magnitude of the electrode capacitance as compared against a threshold set-point electrode capacitance value measured when the rate of change of electrode capacitance has declining to substantially zero.”

 Velocity is the “rate of change” of position over time, i.e. the slope of position.  Therefore the “rate of change” of capacitance is capacitance change over time, or the derivative of capacitance change.  This is depicted by Kanehira as the slope of "capacitance change" which is expressed in a percentage.  This is exactly what Applicant contemplates in paragraphs 44 of the Specification.  

As noted in the rejection, Kanehira teaches detecting a touch event on the compressible touch substrate in response to the rate of change of electrode capacitance declining to substantially zero.  See Fig. 17 and paragraph 99 showing a no touch at 0% cap change, a close finger detection at -5%, and a touch at -27% (thresholds).  See that the rate of capacitance change is zero at the minimum peaks depicted at -27% capacitance change, indicating touch when the rate has been in decline over a threshold range, i.e. when the substrate has been contacted and pressed down and the pressing down has stopped while pressure is still exerted, just as the claims and Applicant’s paragraph 44 teaches.  

Applicant points out in their annotated Fig. 17 of Kanehira that the fist touch window is drawn starting at -5% not closer to -27%.  However, the 2nd and 3rd touch events are drawn just substantially to -27%, where the rate of the change is zero, a minimum.  Paragraph 99 states that at 5% the finger is not touching, is a hover, which overrides the position of the line stating touch in the drawing. Paragraph 99 further states “in a state where the finger comes into contact with the input operation surface, the capacitance change is about -27.0%. Then, when a determination operation of pressing the input operation surface with the finger is made, the capacitance change is increased to about -12 to -14%. From the history of such capacitance changes, a mere contact is distinguished from a determination, and a determination can be judged. It should be noted that the judgment method for determination is not limited to this.” 

Mathematically when the touch on the pad occurs, more than a hover, and less than a press, the capacitance change is around -27% and the rate of that change, the slope of the line in the Fig. 17 chart, is zero.  Applicant doesn’t appear to disagree, just argues that Kanehira doesn’t make clear that the .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAP/

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625